DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

The present application is a continuation of application Serial No. 14/780,892, filed 28 September 2015 as a national stage entry under 35 U.S.C. 371 of application PCT/US2013/037735, which was filed on 23 April 2013.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08 June 2020 and 26 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  It is noted that US citation number 79 on the 08 June 2020 IDS was not clear, because the publication date and applicant did not match the publication number.  All other documents have been considered.



Drawings

The drawings are objected to because they include informalities.  In particular, in Figure 6, step 618, it appears that “exclusive access of” should read “exclusive access to”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes informalities.  Specifically, in line 3, “a” should be deleted before “system boot code” because “code” in this context is an uncountable noun which does not take the indefinite article.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification does not include a brief summary of the invention as per 37 CFR 1.73. See also MPEP § 608.01(d).  If the summary was intentionally omitted, Applicant is requested to make a statement on the record confirming this omission.
The specification includes minor grammatical and other errors.  For example, in paragraph 0023, line 3, “an” should be deleted before “EC firmware” because “firmware” is an uncountable noun which does not take the indefinite article.  See also paragraph 0046.  In paragraph 0030, line 3, it appears that “removing power to the computing system” may be intended to read “removing power from the computing system”.  In paragraph 0032, line 4, the phrase “retrieving EC firmware into the embedded controller” is grammatically unclear with respect to the use of the preposition “into” with the verb “retrieving”.  In paragraph 0036, lines 11-12, the phrase “uses specified one or multiple policies” appears to be missing critical language or is otherwise not in clear idiomatic English.  In paragraph 0070, lines 2-3, “recovery policy” is listed twice.  In paragraph 0073, line 3, it appears that “exclusive access of” should read “exclusive access to”.  See also paragraphs 0075, 0078, and 0080.  In paragraph 0073, line 6, the reference to “ACPI S0 state” does not appear to be clearly defined.  In paragraph 0074, line 2, it appears that “exclusive access on” should read “exclusive access to”.  In paragraphs 0079-0081, the various signals/indications of SLP_A#, RSMRST#, M_PWRGD, and BATLOW# do not appear to be clearly defined.  In paragraph 0083, lines 9-10, the phrase “in case of the system firmware is compromised” is not in clear idiomatic English.
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.

Claim Objections

Claims 1, 6, 10, 14-17, and 20 are objected to because of the following informalities:  
In Claim 1, line 5, “a” should be deleted before “controller code” because “code” in this context is an uncountable noun which does not take the indefinite article.
In Claim 6, line 8, “a” should be deleted before “controller code” because “code” in this context is an uncountable noun which does not take the indefinite article.
In Claim 10, line 6, “a” should be deleted before “boot code” and before “controller firmware” because “code” (in this context) and “firmware” are uncountable nouns which do not take the indefinite article.
In Claim 14, line 4, “a” should be deleted before “controller firmware” because “firmware” is an uncountable noun which does not take the indefinite article.
In Claim 15, line 1, “a” should be deleted before “boot code” because “code” in this context is an uncountable noun which does not take the indefinite article.
In Claim 16, lines 3-4, “a” should be deleted before “controller code” because “code” in this context is an uncountable noun which does not take the indefinite article.
In Claim 17, line 5, “a” should be deleted before “controller code” because “code” in this context is an uncountable noun which does not take the indefinite article.
In Claim 20, line 5, “a” should be deleted before “non-compromised boot code” because “code” in this context is an uncountable noun which does not take the indefinite article.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 10-13, 15, and 18 of U.S. Patent No. 10,733,288.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader than, and therefore anticipated by, the issued claims.  Anticipation is the epitome of obviousness.  In particular, pending Claim 1 is directed to a portion of issued Claim 1 and is anticipated by issued Claim 1.  Pending Claim 2 is directed to a further portion of issued Claim 1, and is also anticipated.  Pending Claims 3-9 correspond to issued Claims 2-8, respectively.  Pending Claims 6, 14, 18, and 20 are also anticipated by issued Claim 10.  Pending Claims 11-13 and 15 correspond to issued Claims 11-13 and 15, respectively.  Pending Claims 16 and 17 each correspond to portions of issued Claim 18, and are anticipated by that claim.  Pending Claim 19 also corresponds to issued Claim 11.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites instructions to verify and cause execution of controller code.  It appears that this requires steps as elements of the controller, but it is not clear how a controller would include steps to be performed, rather than being programmed or configured to perform those steps, for example.  The claim further recites “a processor” in line 5.  It is not clear whether this is intended to refer to the processing circuit in line 2 or a distinct processor.  The claim additionally recites “the controller that is separate from the processor” in line 6.  Although the claim previously recited a controller, there is not clear antecedent basis for this more detailed limitation.  The above ambiguities render the claim indefinite.
Claim 3 recites “at least one selected from among…” a list of alternatives in lines 2-5.  The phrase “at least one” appears to be missing a noun.  Further, this is not a proper Markush grouping because it is open ended as to what the group of alternatives is intended to encompass and does not clearly recite a closed group of alternatives.  See MPEP § 2173.05(h).
Claim 5 recites “a memory of the system” in line 3.  It is not clear whether this is intended to refer to the memory recited in Claim 1, line 3, or to a distinct memory.
Claim 6 recites “retrieve the controller code… to perform the verifying” in lines 3-4.  It is not clear how retrieving the code would perform the verification of the code.  The claim further recites “a controller code” in line 8.  It is not clear whether this is intended to be separate code from the controller code in Claim 1.
Claim 7 recites “the boot code in the private memory or the shared memory” in lines 3-4 and “the compromised boot code in the private memory or the shared memory” in lines 4-5.  Although Claim 6 recited controller code in a private memory or shared memory, there is not clear antecedent basis for the detailed boot code limitations noted above.
Claim 8 recites “the boot code in the shared memory” in lines 3, 5, and 9-10, and further recites “the boot code in the private memory” in lines 4, 6, and 10.  Although Claim 6 recited controller code in a private memory or shared memory, there is not clear antecedent basis for the detailed boot code limitations noted above.
Claim 10 recites that the controller is to verify and execute firmware.  It appears that this requires steps as elements of the controller, but it is not clear how a controller would include steps to be performed, rather than being programmed or configured to perform those steps, for example.  This ambiguity renders the claim indefinite.
Claim 13 recites “the verifying of the boot code in the memory” in line 2.  There is not clear antecedent basis for this limitation in the claims.
Claim 16 recites “an embedded controller that is separate from the processor” in lines 4-5.  It is not clear whether the controller is also in the system or if it is separate from the claimed system.
Claim 18 recites the medium “of claim 19” in line 1.  Original claims should only refer to a preceding claim, not a later claim.  Further, there is not clear antecedent basis for “the first memory” in the claims.
Claim 19 recites “the retrieved controller firmware” in line 3.  Although Claim 16 does recite controller code, there is insufficient antecedent basis for this limitation in the claims.  Claim 19 further recites “the boot code” in line 4.  Although Claim 16 does recite a boot block, there is insufficient antecedent basis for this limitation in the claims.
Claim 20 recites “the retrieved controller firmware” in line 3.  Although Claim 16 does recite controller code, there is insufficient antecedent basis for this limitation in the claims.  Claim 20 further recites “the boot code” in line 4.  Although Claim 16 does recite a boot block, there is insufficient antecedent basis for this limitation in the claims.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any general purpose computer.
Claim 1 recites a controller comprising a processing circuit and a memory.  The memory stores instructions “executable to” perform various functions.  This appears to recite only an intended use or capability of the memory and instructions.  Any general purpose computer includes a processing circuit and memory, and is capable of being programmed to perform the recited functions, and therefore, Claim 1 is anticipated by any general purpose computer.  Similarly, Claims 2-9 do not provide any additional structural limitations or otherwise recite anything more than capabilities or intended uses of the controller.  Note that Claims 6-8 similarly recite that the instructions are “executable to” perform additional functions.  Therefore, because the dependent claims do not provide any further limiting structures, they are similarly anticipated by any general purpose computer.
Claim 10 recites a system comprising a processor and an embedded controller, where the embedded controller is to perform various functions.  This appears to recite only an intended use of the controller and does not limit the processor.  Any general purpose computer includes a processor and an embedded controller (e.g. for the BIOS), and is capable of being programmed to perform the recited functions, and therefore, Claim 10 is anticipated by any general purpose computer.  Claims 11-13 do not provide any additional structural limitations or otherwise recite anything more than capabilities or intended uses of the controller.  Claims 14 and 15 additionally recite memories that are “to store” certain data and further functions that the controller “is to” perform.  A general purpose computer also includes memory and therefore anticipates these dependent claims as well.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zimmer, US Patent 7200758, discloses a system using a controller to verify integrity of a BIOS image and authenticate a boot block.
Booth et al, US Patent 7424398, discloses a system for validating boot code and other firmware.
Bar-El et al, US Patent 7467304, discloses a system having a memory controller that authenticates boot code and can disable access if not authenticated.
Huang, US Patent 8627098, discloses a method for verifying firmware.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492